USCA11 Case: 21-11386      Date Filed: 02/11/2022   Page: 1 of 8




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-11386
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
BIENVENITO JUAN RUIZ,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
              for the Southern District of Florida
             D.C. Docket No. 1:02-cr-20378-JAL-4
                   ____________________
USCA11 Case: 21-11386         Date Filed: 02/11/2022    Page: 2 of 8




2                      Opinion of the Court                 21-11386


Before JORDAN, JILL PRYOR, and BRASHER, Circuit Judges.
PER CURIAM:
       Bienvenito Juan Ruiz appeals the district court’s denial of his
motion for compassionate release under 18 U.S.C. § 3582(c)(1)(A),
as amended by Section 603(b) of the First Step Act of 2018. Because
the district court did not procedurally err in assuming—without
deciding—that Mr. Ruiz presented extraordinary and compelling
circumstances, and because the district court did not abuse its dis-
cretion in weighing the 18 U.S.C. § 3553(a) factors, we affirm.
                                  I
       On October 24, 2002, a jury found Mr. Ruiz guilty of con-
spiracy to possess with the intent to distribute more than 5 kilo-
grams of cocaine, as well as attempting to possess with the intent
to distribute more than 5 kilograms of cocaine. Because Mr. Ruiz
had two prior convictions for felony drug offenses, the government
sought and obtained an enhanced statutory penalty pursuant to 21
U.S.C. § 851. Consequently, Mr. Ruiz was subject to a mandatory
term of life imprisonment, though his guidelines range was 360
months to life.
       Mr. Ruiz first filed a compassionate release motion on Janu-
ary 28, 2020, but the district court denied this motion because he
had failed to exhaust his administrative remedies as required by the
statute. Mr. Ruiz filed a motion to reopen those proceedings on
USCA11 Case: 21-11386         Date Filed: 02/11/2022    Page: 3 of 8




21-11386               Opinion of the Court                         3

September 21, 2020, which the district court construed as a re-
newed compassionate release motion.
       In his motion and reply, Mr. Ruiz argued that he presented
four extraordinary and compelling circumstances warranting a sen-
tence reduction: (1) his advanced age—he is 68 years old—and de-
graded physical health; (2) his heightened risk of severe illness from
COVID-19 given his age and medical conditions; (3) he would only
be subject to a 25-year mandatory minimum sentence—as opposed
to mandatory life—if sentenced today; and (4) he is the only person
who could assist his daughter in taking care of his 70-year-old wife,
who suffers from significant health issues.
        The district court “assum[ed] arguendo that [Mr. Ruiz
could] establish extraordinary and compelling reasons for a sen-
tence reduction based on any or all of the reasons asserted in his
Motion and Reply,” but found that the § 3553(a) factors do not sup-
port a sentence reduction. D.E. 268 at 12. In its analysis, the court
highlighted that (1) Mr. Ruiz’s convictions involved an attempt to
purchase 13 kilograms of cocaine that he believed had been stolen
from a drug dealer in an armed robbery; (2) he had a history of
involvement in large scale drug trafficking and recidivism; and (3)
he failed to abide by institutional rules and exhibited “troubling be-
havior” while incarcerated, including threatening to harm a fellow
inmate and stating that he would kill someone if released. Id. at 14.
All in all, the court concluded that Mr. Ruiz’s sentence, though se-
vere, was sufficient and not greater than necessary under the cir-
cumstances.
USCA11 Case: 21-11386        Date Filed: 02/11/2022     Page: 4 of 8




4                      Opinion of the Court                21-11386

                                 II
       We review a district court’s denial of a petitioner’s §
3582(c)(1)(A) motion for abuse of discretion. United States v. Har-
ris, 989 F.3d 908, 911 (11th Cir. 2021). A district court abuses its
discretion when it applies an incorrect legal standard, applies the
law in an incorrect or unreasonable fashion, fails to follow proper
procedures in making a determination, or makes clearly erroneous
factual findings. Id. The petitioner bears the burden of showing a
sentence reduction is warranted. United States v. Hamilton, 715
F.3d 328, 337 (11th Cir. 2013).
       In general, a “court may not modify a term of imprisonment
once it has been imposed” except under certain circumstances. 18
U.S.C. § 3582(c). Compassionate release allows for exceptions to
that general rule if certain conditions are met, namely: (1) the sen-
tencing factors in § 3553(a) weigh in favor of a reduction; (2) the
reduction is consistent with applicable policy statements by the
Sentencing Commission; and (3) “extraordinary and compelling
reasons warrant such a reduction.” 18 U.S.C. § 3582(c)(1)(A). See
also United States v. Tinker, 14 F.4th 1234, 1237 (11th Cir. 2021).
All three conditions are necessary and “the absence of even one
would foreclose a sentence reduction.” Id. at 1237–38.
      The sentencing factors set forth in § 3553(a) include:
      (1) the nature and circumstances of the offense and
      the history and characteristics of the defendant; [and]

      (2) the need for the sentence imposed—
USCA11 Case: 21-11386         Date Filed: 02/11/2022     Page: 5 of 8




21-11386                Opinion of the Court                         5

       (A) to reflect the seriousness of the offense, to pro-
       mote respect for the law, and to provide just punish-
       ment for the offense;

       (B) to afford adequate deterrence to criminal conduct;

       (C) to protect the public from further crimes of the
       defendant; and

       (D) to provide the defendant with needed educational
       or vocational training, medical care, or other correc-
       tional treatment in the most effective manner . . . .

When a district court considers “all applicable” § 3553(a) factors, it
must provide enough analysis for meaningful appellate review.
United States v. Cook, 998 F.3d 1180, 1184–85 (11th Cir. 2021). But
the weight given each § 3553(a) factor lies within the district court’s
sound discretion, and we will not substitute our judgment for that
of the district court. United States v. Joseph, 978 F.3d 1251, 1266
(11th Cir. 2020).
       The applicable policy statement requires that the court de-
termine that “the defendant is not a danger to the safety of any
other person or to the community.” U.S.S.G. § 1B1.13. The appli-
cation notes to § 1B1.13 list four categories of extraordinary and
compelling reasons: (A) the defendant’s medical condition; (B) his
age; (C) his family circumstances; and (D) “other reasons.” Id.,
cmt. (n.1(A)–(D)). We have held that “other reasons” were limited
to those determined by the Federal Bureau of Prisons, not by
USCA11 Case: 21-11386         Date Filed: 02/11/2022    Page: 6 of 8




6                      Opinion of the Court                 21-11386

courts. United States v. Bryant, 996 F.3d 1243, 1263 (11th Cir.
2021), cert. denied, 142 S. Ct. 583 (2021).
                                 III
        We conclude that the district court did not err when it as-
sumed arguendo that Mr. Ruiz had presented extraordinary and
compelling circumstances warranting a sentencing reduction.
Shortly after this case was fully briefed, we held in Tinker “that a
district court doesn’t procedurally err when it denies a request for
compassionate release based on the § 3553(a) sentencing factors (or
§ 1B1.13’s policy statement) without first explicitly determining
whether the defendant could present ‘extraordinary and compel-
ling reasons.’” 14 F.4th at 1240. Given that “the absence of even
one” of the three conditions necessary for relief “would foreclose a
sentence reduction,” the district court here did not err in focusing
its analysis on one over the other, particularly where the court as-
sumed an element of Mr. Ruiz’s claim in his favor. Id. at 1237–38.
       We also conclude that the district court did not abuse its dis-
cretion in denying Mr. Ruiz’s motion. Mr. Ruiz argues that the
court erred because it gave no weight to (1) his health and his risk
for severe illness from COVID-19, (2) his need to care for his wife,
(3) the need to avoid unwarranted sentencing disparities between
individuals sentenced for the same crimes then and now, (4) his re-
habilitation, and (5) the viability of alternative sentences such as
home detention or supervised release. But failure to discuss any
particular factor does not mean the district court gave it no weight.
The district court must consider the § 3553(a) factors, but it
USCA11 Case: 21-11386         Date Filed: 02/11/2022    Page: 7 of 8




21-11386               Opinion of the Court                         7

“commits no reversible error by failing to articulate specifically the
applicability—if any—of each of the section 3553(a) factors, as long
as the record demonstrates that the pertinent factors were taken
into account by the district court.” United States v. Eggersdorf, 126
F.3d 1318, 1322 (11th Cir.1997). See also United States v. Smith,
568 F.3d 923, 927 (11th Cir. 2009) (same). Here, the district court
assumed that all of Mr. Ruiz’s proffered extraordinary and compel-
ling circumstances were valid and recognized that his life sentence
was “severe,” but nevertheless found that it was sufficient but not
greater than necessary to reflect the seriousness of the offense, pro-
vide just punishment, afford adequate deterrence to criminal con-
duct, and protect the public from potential future criminal conduct
by Mr. Ruiz. D.E. 268 at 15.
        Mr. Ruiz also argues that the court gave improper weight to
his criminal history and prison disciplinary infractions. But this
does not align with the district court’s favorable assumption that
Mr. Ruiz’s circumstances are extraordinary and compelling. Nor
does it take into account the district court’s consideration of Mr.
Ruiz’s history of recidivism in conjunction with the nature of his
crimes and his prison infractions. When reviewing for an abuse of
discretion, we may not substitute our judgment for that of the dis-
trict court as to how each § 3553(a) should be weighed. Joseph,
978 F.3d at 1266. The district court meaningfully explained its anal-
ysis of each § 3553(a) factor. Cook, 998 F.3d at 1184–85. Its decision
was within the bounds of its discretion.
USCA11 Case: 21-11386        Date Filed: 02/11/2022     Page: 8 of 8




8                      Opinion of the Court                21-11386

                                 IV
       In sum, the district court did not err when it assumed—with-
out explicitly finding—that Mr. Ruiz could present extraordinary
and compelling reasons, and the district court did not abuse its dis-
cretion in finding that an analysis of the § 3553(a) factors weighed
against granting Mr. Ruiz’s motion for compassionate release. We
affirm the denial of Mr. Ruiz’s motion.
      AFFIRMED.